DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 8-14 in the reply filed on 11/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-7 can be rejoined after allowance as long as claim 1 contains each and every one of the allowed limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2014-061682 (English translation provided by applicant).
JP2014-061682 discloses a gas barrier laminate used for a packaging body for retort treatment or boiling treatment (paragraphs [0001], [0004], [0010], [0027]), comprising: a resin substrate (2 from Fig. 1, paragraphs [0027], [0073 – 0074]); a first layer which is located on the resin substrate, and includes an inorganic oxide (5 from Fig. 1, paragraphs [0027], [0034]); a second layer which is located on the first layer, and includes a carboxylic acid polymer (7 from Fig. 1, paragraphs [0027], [0036], [0042 – 044]); a third layer which is located on the second layer, and includes a polyvalent metal compound and a resin (8 from Fig. 1, paragraphs [0027], [0059 – 0063]); wherein a thickness of the third layer is 0.1 um or more (paragraph [0065]). 
JP2014-061682 does not specifically disclose the limitation, “when 150 mL of a 0.3 mass% cysteine aqueous solution is accommodated in a packaging body constituted by the gas barrier laminate and having an inner area of 400 cm’, and after the packaging body is subjected to heat treatment with water vapor at 125°C for 30 minutes, a sulfur content of the second layer is 1.0 atm% or less.”  However, said limitation is inherent in JP2014-061682 because JP2014-061682 discloses the packaging bag containing a sulfur compound (paragraph [0010]) and the same barrier laminate, structure and materials, as recited in claim 1.
With regards to claim 9, JP2014-061682 discloses that the third layer has a thickness of 0.5 microns or less (paragraph [0065]).
With regards to claim 10, JP2014-061682 does not specifically disclose the limitation, “wherein the third layer has a sulfur content of 1.0 atm% or more and 15 atm% or less after performing the heat treatment.”  However, said limitation is inherent in JP2014-061682 because JP2014-061682 discloses the packaging bag containing a sulfur compound (paragraph [0010]) which undergoes retort treatment (paragraphs [0001], [0004], [0010], [0027]) and the same barrier laminate, structure and materials, as recited in claim 1.
With regards to claim 12, JP2014-061682 discloses wherein after the heat treatment, the second layer has a crosslinked structure in which the carboxylic acid polymers are crosslinked to each other via polyvalent metal ions (paragraph [0028]).
With regard to claims 13-14, JP2014-061682 discloses a packaging body (paragraphs [0001], [0004], [0010], [0027]) further including a base layer which is located between the resin substrate and the first layer, and includes an organic compound (since an isocyanate-based anchor coat is discloses between the PET substrate and the aluminum oxide layer, paragraph [0080]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014-061682 (English translation provided by applicant).
JP2014-061682 discloses a gas barrier laminate used for a packaging body for retort treatment or boiling treatment (paragraphs [0001], [0004], [0010], [0027]), comprising: a resin substrate (2 from Fig. 1, paragraphs [0027], [0073 – 0074]); a first layer which is located on the resin substrate, and includes an inorganic oxide (5 from Fig. 1, paragraphs [0027], [0034]); a second layer which is located on the first layer, and includes a carboxylic acid polymer (7 from Fig. 1, paragraphs [0027], [0036], [0042 – 044]); a third layer which is located on the second layer, and includes a polyvalent metal compound and a resin (8 from Fig. 1, paragraphs [0027], [0059 – 0063]); wherein a thickness of the third layer is 0.1 um or more (paragraph [0065]). 
JP2014-061682 does not specifically disclose the limitation, “when 150 mL of a 0.3 mass% cysteine aqueous solution is accommodated in a packaging body constituted by the gas barrier laminate and having an inner area of 400 cm’, and after the packaging body is subjected to heat treatment with water vapor at 125°C for 30 minutes, a sulfur content of the second layer is 1.0 atm% or less.”  However, said limitation is necessarily present in JP2014-061682 because JP2014-061682 discloses the packaging bag containing a sulfur compound (paragraph [0010]), preventing odor caused by sulfurous compounds (paragraph [0004]) and the same barrier laminate, structure and materials, as recited in claim 1.  It would have been obvious to have provided when 150 mL of a 0.3 mass% cysteine aqueous solution is accommodated in a packaging body constituted by the gas barrier laminate and having an inner area of 400 cm’, and after the packaging body is subjected to heat treatment with water vapor at 125°C for 30 minutes, a sulfur content of the second layer is 1.0 atm% or less in order to provide improved gas barrier properties and/or remove odor.
With regards to claim 9, JP2014-061682 discloses that the third layer has a thickness of 0.5 microns or less (paragraph [0065]).
With regards to claim 10, JP2014-061682 does not specifically disclose the limitation, “wherein the third layer has a sulfur content of 1.0 atm% or more and 15 atm% or less after performing the heat treatment.”  However, said limitation is necessarily present in JP2014-061682 because JP2014-061682 discloses the packaging bag containing a sulfur compound (paragraph [0010]) which undergoes retort treatment (paragraphs [0001], [0004], [0010], [0027]), preventing odor caused by sulfurous compounds (paragraph [0004]), and the same barrier laminate, structure and materials, as recited in claim 1.  It would have been obvious to have provided wherein the third layer has a sulfur content of 1.0 atm% or more and 15 atm% or less after performing the heat treatment in order to provide improved gas barrier properties and/or remove odor.
With regards to claim 12, JP2014-061682 discloses wherein after the heat treatment, the second layer has a crosslinked structure in which the carboxylic acid polymers are crosslinked to each other via polyvalent metal ions (paragraph [0028]).
With regard to claims 13-14, JP2014-061682 discloses a packaging body (paragraphs [0001], [0004], [0010], [0027]) further including a base layer which is located between the resin substrate and the first layer, and includes an organic compound (since an isocyanate-based anchor coat is discloses between the PET substrate and the aluminum oxide layer, paragraph [0080]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014-061682 (English translation provided by applicant) in view of JP2018-24816 (English translation provided by applicant).
JP2014-061682 discloses wherein the polyvalent metal compound if zinc oxide (paragraphs [0059 – 0061]).
JP2014-061682 does not disclose a content of zinc oxide relative to a mass of the layer is 65% or more and 85 mass% or less.
JP2018-24816 discloses disclose a content of zinc oxide relative to a mass of the layer is 65% or more and 85 mass% or less (paragraphs [0007 – 0008]) in a gas barrier laminate having excellent gas barrier properties and improved thermoformability (paragraphs [0007 – 0008]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a content of zinc oxide relative to a mass of the layer is 65% or more and 85 mass% or less in JP2014-061682 in order to provide excellent gas barrier properties and improved thermoformability as taught or suggested by JP2018-24816.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No.  16/922,140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of copending Application No.  16/922,140 encompass the scope of instant claims 8-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 18, 2022